Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.519 Filed 06/04/20 Page 1 of 8




        EXHIBIT A
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.520 Filed 06/04/20 Page 2 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BAILEY KOWALSKI,                            )
                                            )
                              Plaintiff,    )
                                            )   Civil Action No. 1:18-cv-00390
        v.                                  )
                                            )   Hon. Paul L. Maloney
MICHIGAN STATE UNIVERSITY                   )
and UNIDENTIFIED ROES,                      )
                                            )
                              Defendants.   )

   REPLY MEMORANDUM IN SUPPORT OF MICHIGAN STATE UNIVERSITY’S
     MOTION TO RECONSIDER OR, ALTERNATIVELY, TO CERTIFY FOR
          IMMEDIATE APPEAL PURSUANT TO 28 U.S.C. § 1292(B)
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.521 Filed 06/04/20 Page 3 of 8




I.      The Sixth Circuit’s Decision in Kollaritsch Precludes a “Policy of Indifference”
        Claim

        As MSU explained in its Opening Brief, the Sixth Circuit’s decision in Kollaritsch v.

Michigan State Univ., 944 F.3d 613 (6th Cir. 2019), makes clear that (1) plaintiffs may not rely

on incidents involving third parties to establish a Title IX claim, and (2) a Title IX claim cannot

be premised on a single instance of sexual misconduct. Since this Court denied MSU’s Motion

to Dismiss on the belief that the Sixth Circuit had and would recognize liability under Title IX

based on incidents involving third parties, the Court should reconsider that decision. See August

21, 2019 Order at 14, Page.ID.304 (finding Plaintiff’s theory viable because the Sixth Circuit had

found liability under Title IX “(1) where the funding recipient was deliberately indifferent to

prior acts of harassment against the same plaintiff by different third-party perpetrators and (2)

where the school had actual notice of prior harassment—by a single perpetrator—of victims

other than the plaintiff.”). 1

        Plaintiff invites this Court to simply ignore Kollaritsch because “none of the plaintiffs in

Kollaritsch alleged a pre-assault theory,” 2 Pl.’s Br. at 7, and because, in her view, the pre-assault

theory she is pursing is fundamentally different than the deliberate indifference theory pursued in

Kollaritsch. But neither the Supreme Court, nor the Sixth Circuit, has ever recognized some


        1
          As explained in MSU’s Opening Brief, this Court relied on the district court opinion in
Doe v. University of Tennessee, 186 F. Supp. 3d 788 (M.D. Tenn. 2016), for this proposition.
The portion of the University of Tennessee case quoted by this Court included a footnote that
essentially declined to follow the Sixth Circuit’s decision in Pahssen v. Merrill Community
School District, 668 F.3d 356 (6th Cir. 2012). Kollaritsch reaffirmed Pahssen, meaning that the
University of Tennessee cases was wrong to ignore it. Plaintiff declines to address this issue in
her responsive brief, and does not even acknowledge the Pahssen case.
        2
          In fact, one of the Plaintiffs in Kollaritsch, Shayna Gross, did bring a so-called “pre-
assault” claim just like the one Kowalski brings, which this Court dismissed. Kollaritsch v.
Michigan St. Univ., 298 F.Supp. 3d 1089, 1104–05 (W.D. Mich. 2017). Gross did not appeal
this court’s ruling.
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.522 Filed 06/04/20 Page 4 of 8




distinct “pre-assault” theory of liability, and the only opinion the Supreme Court has ever issued

involving student-on-student harassment is Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629

(1999). That is the decision that governs the implied Title IX cause of action and that is the decision

the Sixth Circuit analyzed in detail in Kollaritsch. While Kollaritsch made clear that a Plaintiff must

plead actual, further sexual harassment in order to state a claim, it also spent page after page breaking

down each element that must be proven in a Title IX claim under Davis, in detail. One of those

requirements is that “the plaintiff ‘cannot . . . premise the [further harassment] element of her Title

IX claim on conduct [by the perpetrator] directed at third parties.’” Kollaritsch, 944 F.3d at 621–22.

        Plaintiff’s theory is a deliberate indifference theory, and follows the same overall rubric as

Kollaritsch. Indeed, that is the essence of a “policy of indifference” claim—that a school’s deliberate

indifference to other acts not involving the plaintiff (how MSU allegedly handled prior cases

involving athletes) can “cause” or “subject” the plaintiff to harassment in the form of an assault

committed by different students (Plaintiff’s assault by different athletes at an off-campus apartment).

True, Plaintiff here has alleged “further harassment”—she claims that MSU’s alleged deliberate

indifference to prior acts of sexual misconduct by other athletes against other victims years ago

caused her assault. Plaintiff’s claim runs afoul not of the further harassment requirement but instead

of the clear requirement set out in Kollaritsch (and previously in Pahssen) that a Plaintiff can only

base a claim under Title IX on acts by the same perpetrator against the same victim. Kollaritsch bars

Plaintiff’s claim and the Court should now dismiss the Complaint.

II.     If the Court Does Not Dismiss the Complaint, It Should Certify Its August 21st
        Order for an Immediate Appeal Under 28 U.S.C. §1292(b)

        Plaintiff claims that there are no substantial grounds for difference of opinion with this

Court’s August 21st Order, but Kollaritsch alone is sufficient to show otherwise. And while it is

true that some courts have recognized a “policy of indifference” claim on different facts, there is

still substantial ground for difference of opinion as to whether, even if the theory is otherwise

                                                  -2-
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.523 Filed 06/04/20 Page 5 of 8




viable, plaintiff has pleaded sufficient facts here to establish causation. As explained in MSU’s

Opening brief, Simpson v. Univ. of Col. Boulder, 500 F.3d 1170 (10th Cir. 2007), cited by

Plaintiff, involved facts not remotely similar to those present here. Opening Br. at 16–17,

Page.ID.476-77. And the Ninth Circuit in Karasek v. Regents of the Univ. of Calif., 948 F.3d

1150 (9th Cir. 2020), did not hold that the Plaintiffs there had adequately pleaded causation; it

remanded the question to the district court to decide in the first instance whether the complaint

pleaded sufficient facts to survive a motion to dismiss. Id. at 1171 (“Ultimately, we leave to the

district court to decide, in the first instance, whether Appellants’ allegations are sufficient to

survive a motion to dismiss under the principles we have set forth.”).

       Plaintiff fails to explain why granting an appeal now—before expensive and intrusive

discovery—would fail to materially advance the ultimate termination of the litigation. While she

asserts that this Court’s August 21st Order was correctly decided and posits the Sixth Circuit

would agree, the question is whether a reversal by the Sixth Circuit would materially advance

this litigation. Of course it would, the case would be over. Moreover, whether Plaintiff’s pre-

assault theory of liability is valid under Title IX is a pure question of law. Allowing the Sixth

Circuit to answer that question now, before costly and intrusive discovery has occurred, is an

efficient use of both the parties’ and the Court’s resources. Thompson v. Bruister & Assocs., No.

3:07-00412, 2013 U.S. Dist. LEXIS 139374, at *21 (M.D. Tenn. Sept. 27, 2013) (an

interlocutory appeal materially advances a litigation if “resolution of a controlling legal question

would serve to avoid a trial or otherwise substantially shorten the litigation”). And even if the

Sixth Circuit did not outright dismiss these claims, guidance from the Sixth Circuit would help

frame this case going forward.




                                                -3-
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.524 Filed 06/04/20 Page 6 of 8




       As evidenced by the Kollaritsch decision, the Sixth Circuit has been active in defining

the boundaries of the private cause of action under Title IX in the past several years. Just weeks

ago, the Sixth Circuit granted en banc review in another Title IX claim pending against the

University of Michigan. See Foster v. Board of Regents of Univ. of Michigan, 952 F.3d 765 (6th

Cir. 2020), vacated and reh’g en banc ordered, 2020 U.S. App. LEXIS 15661 (6th Cir. May 15,

2020). And, contrary to Plaintiff’s assertion that there is “every reason to believe . . . that the

Sixth Circuit would recognize a pre-assault theory,” Pl.’s Br. at 11, Page.ID.514, the trend in

Sixth Circuit cases is to narrow, not expand, the private cause of action under Title IX. see, e.g.,

Doe v. University of Ky., 2020 U.S. App. LEXIS 15853 (6th Cir. May 18, 2020) (affirming

summary judgment based on Kollaritsch). Given the novel theory Plaintiff is attempting to

pursue in this case, it would be most efficient, and would materially advance the ultimate

termination of this litigation, to have the Sixth Circuit decide now whether this untested and

unrecognized theory is viable in this Circuit. 3




       3
          Plaintiff appears to suggest that MSU’s Motion under 28 U.S.C. § 1292(b) is untimely,
though she does not develop that argument or cite any authorities. Pl.’s Br. at 6, Page.ID.509
(“Plaintiff further states that Defendant had ample opportunity to request certification within the
timeframe set forth in 28 U.S.C. § 1292(b) but chose not to.”). There is no time limit in which to
file a motion for certification under 28 U.S.C. § 1292(b). The ten-day limit in the statute applies
to filing a petition in the appellate court. MSU’s motion was filed shortly after the Sixth Circuit
denied re-hearing en banc in Kollaritsch. The evolving law in the Sixth Circuit now
demonstrates that an appeal is particularly appropriate, and Plaintiff has suffered no prejudice
from the timing, even agreeing to a stay of proceedings pending an appeal. See Dkt. No. 51,
Page.ID.497.

                                                   -4-
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.525 Filed 06/04/20 Page 7 of 8




Date: June 4, 2020             Respectfully submitted,

                               s/ Michael E. Baughman
                               ____________________________________
                               Michael E. Baughman, Esq.
                               Attorney I.D. No. 78690
                               baughmam@pepperlaw.com
                               Kristin H. Jones, Esq.
                               Attorney I.D. No. 85725
                               joneskh@pepperlaw.com
                               PEPPER HAMILTON LLP
                               3000 Two Logan Square
                               Eighteenth & Arch Streets
                               Philadelphia, PA 19103-2799
                               (215) 981-4000

                               Attorneys for Defendant Michigan State University




                                      -5-
Case 1:18-cv-00390-PLM-RSK ECF No. 55-1, PageID.526 Filed 06/04/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I certify that on the 4th of June, 2020, I electronically filed the foregoing Michigan State

University’s Reply Memorandum, with the Clerk of the Court using the CM/ECF system, which

sent notification of such filing to all counsel of record.

                                                Respectfully submitted,

                                                s/ Michael E. Baughman
                                                ____________________________________
                                                Michael E. Baughman, Esq.
                                                Attorney I.D. No. 78690
                                                baughmam@pepperlaw.com
                                                PEPPER HAMILTON LLP
                                                3000 Two Logan Square
                                                Eighteenth & Arch Streets
                                                Philadelphia, PA 19103-2799
                                                (215) 981-4000




                                                  -6-
